Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1604
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20   Page 1 ofPage
                                                                           48 1 of 48




                      EXHIBIT 107
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1605
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20   Page 2 ofPage
                                                                           48 2 of 48




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 DONNA CURLING, ET AL.,                  )
                                         )
                 Plaintiffs,             )
                                         )       CIVIL ACTION
  vs.                                    )
                                         )       FILE NO. 1:17-cv-2989-AT
 BRAD RAFFENSPERGER,                     )
 ET AL.,                                 )
                                         )
                 Defendants.             )

                        DECLARATION OF HARRI HURSTI


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

 foregoing is true and correct.

        1.    My name is Harri Hursti. I am over the age of 21 and competent to

 give this testimony. The facts stated in this declaration are based on my personal

 knowledge, unless stated otherwise.

        2.    My background and qualifications in voting system cybersecurity are

 set forth in my December 16, 2019 declaration. (Doc. 680-1, pages 37 et seq). I

 stand by everything in that declaration and in my August 21, 2020 declaration.

 (Doc. 800-2).



                                             1
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1606
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20   Page 3 ofPage
                                                                           48 3 of 48




        3.     I am also an expert in ballot scanning because of extensive

 background in digital imaging prior by work researching election systems. In

 addition, in 2005 I started an open source project for scanning and auditing paper

 ballots from images. As a result, I am familiar with different scanner types, how

 scanner settings and image processing features change the images, and how file

 format choices affect the quality and accuracy of the ballots.

        4.     I am engaged as an expert in this case by Coalition for Good

 Governance.

        5.     In developing this declaration and opinion, I visited Atlanta to observe

 certain operations of the June 9, 2020 statewide primary, and the August 11 runoff.

 During the June 9 election, I was an authorized poll watcher in some locations and

 was a public observer in others. On August 11, I was authorized as an expert

 inspecting and observing under the Coalition for Good Governance’s Rule 34

 Inspection request in certain polling places and the Fulton County Election

 Preparation Center. As I will explain below in this declaration, my extensive

 experience in the area of voting system security and my observations of these

 elections lead to additional conclusions beyond those in my December 16, 2019

 declaration. Specifically:




                                           2
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1607
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20   Page 4 ofPage
                                                                           48 4 of 48




        a) the scanner and tabulation software settings being employed to determine

             which votes to count on hand marked paper ballots are likely causing

             clearly intentioned votes not to be counted;

        b) the voting system is being operated in Fulton County in a manner that

             escalates the security risk to an extreme level; and

        c) voters are not reviewing their BMD printed ballots, which causes BMD

             generated results to be un-auditable due to the untrustworthy audit trail.

 Polling Place Observations

        6.      Election observation on Peachtree Christian Church. The ballot

 marking devices were installed so that 4 out of 8 touchscreen devices were clearly

 visible from the pollbook check in desk. Voter’s selections could be effortlessly

 seen from over 50 ft away.

        7.      Over period of about 45 minutes, I only observed one voter who

 appeared to be studying the ballot after picking it up from the printer before casting

 it in the scanner. When voters do not fully verify their ballot prior to casting, the

 ballots cannot be considered a reliable auditable record.

        8.      The scanner would reject some ballots and then accept them after they

 were rotated to a different orientation. I noted that the scanner would vary in the

 amount of time that it took to accept or reject a ballot. The delay varied between 3

                                             3
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1608
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20   Page 5 ofPage
                                                                           48 5 of 48




 and 5 seconds from the moment the scanner takes the ballot until the scanner either

 accepts the ballot or rejects it. This kind of behavior is normal on general purpose

 operating systems multitasking between multiple applications, but a voting system

 component should be running only a single application without outside

 dependencies causing variable execution times.

        9.    Further research is necessary to determine the cause of the unexpected

 scanning delays. A system that is dedicated to performing one task repeatedly

 should not have unexplained variation in processing time. As security researcher,

 we are always suspicious about any unexpected variable delays, as those are

 common telltale signs of many issues, including a possibility of unauthorized

 code being executed. So, in my opinion changes of behaviors between

 supposedly identical machines performing identical tasks should always be

 investigated.


        When ballots are the same and are produced by a ballot marking device,

 there should be no time difference whatsoever in processing the bar codes.

 Variations in time can be the result of many things - one of them is that the

 scanner encounters an error reading the bar code and needs to utilize error

 correcting algorithms to recover from that error. Further investigation is


                                           4
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1609
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20   Page 6 ofPage
                                                                           48 6 of 48




 necessary to determine the root cause of these delays, the potential impact of the

 error correcting algorithms if those are found to be the cause, and whether the

 delay has any impact upon the vote.


        10.   Election observation in Central Park Recreation Center. The Poll

 place manager told me that no Dominion trained technician had reported on

 location to help them that morning.

        11.   The ballot marking devices were originally installed in a way that

 voter privacy was not protected, as anyone could observe across the room how

 people are voting on about 2/3 devices.

        12.   The ballot scanner took between 4 and 6 seconds to accept the ballot.

 I observed only one ballot being rejected.

        13.   Generally, voters did not inspect the ballots after taking it from the

 printer and casting it into the scanner.

        14.   Election observation in Fanplex location. Samantha Whitley and

 Harrison Thweatt were poll watchers at the Fanplex polling location. They

 contacted me at approximately 9:10am about problems they were observing with

 the operation of the BMDs and Poll Pads and asked me to come to help them




                                            5
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1610
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20   Page 7 ofPage
                                                                           48 7 of 48




 understand the anomalies they were observing. I arrived at FanPlex at

 approximately 9:30am.

        15.    I observed that the ballot scanner located by a glass wall whereby

 standing outside of the building observe the scanning, would take between 6 and 7

 seconds to either accept or reject the ballot.

        16.    For reasons unknown, on multiple machines, while voters were

 attempting to vote, the ballot marking devices sometimes printed “test” ballots. I

 was not able to take a picture of the ballot from the designated observation area,

 but I overheard the poll worker by the scanner explaining the issue to a voter which

 was sent back to the Ballot-Marking Device to pick up another ballot from the

 printer tray. Test ballots are intended to be used to test the system but without

 being counted by the system during an election. The ballot scanner in election

 settings rejects test ballots, as the scanners at FanPlex did. This caused confusion

 as the voters needed to return to the ballot-marking device to retrieve the actual

 ballot. Some voters returned the test ballot into the printer tray, potentially

 confusing the next voter. Had voters been reviewing the ballots at all before taking

 them to the scanner, they would have noticed the “Test Ballot” text on the ballot. I

 observed no voter really questioning a poll worker why a “Test” ballot was printed

 in the first place.

                                            6
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1611
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20   Page 8 ofPage
                                                                           48 8 of 48




        17.   Obviously, during the election day, the ballot marking device should

 not be processing or printing any ballot other than the one the voter is voting.

 While the cause of the improper printing of ballots should be examined, the fact

 that this was happening at all is likely indicative of a wrong configuration given to

 the BMD, which in my professional opinion raises another question: Why didn’t

 the device print only test ballots? And how can the device change its behavior in

 the middle of the election day? Is the incorrect configuration originating from the

 Electronic Pollbook System? What are the implications for the reliability of the

 printed ballot and the QR code being counted?

        18.   Election observation Park Tavern. The scanner acceptance delay did

 not vary as it had in previous locations and was consistently about 5 seconds from

 the moment the scanner takes the ballot, to the moment the scanner either accepts

 the ballot or rejects it. The variation between scanners at different locations is

 concerning because these are identical physical devices and should not behave

 differently while performing the identical task of scanning a ballot.

        19.   The vast majority of voters at Park Tavern did not inspect the ballots

 after taking them from the printer and before casting them in the scanner.




                                            7
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1612
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20   Page 9 ofPage
                                                                           48 9 of 48




 Fulton Tabulation Center Operation-Election Night, August 11, 2020

        20.   In Fulton County Election Preparation Center (“EPC”) on election

 night I reviewed certain operations as authorized by Rule 34 inspection.

        21.   I was permitted to view the operations of the upload of the memory

 devices coming in from the precincts to the Dominion Election Management

 System (“EMS”) server. The agreement with Fulton County was that I could

 review only for a limited period of time; therefore, I did not review the entire

 evening’s process. Also, Dominion employees asked me to move away from the

 monitors containing the information and messages from the upload process and

 error messages, limiting my ability to give a more detailed report with

 documentation and photographs of the screens. However, my vantage point was

 more than adequate to observe that system problems were recurring and the

 Dominion technicians operating the system were struggling with the upload

 process.

        22.   It is my understanding the same EMS equipment and software had

 been used in Fulton County’s June 9, 2020 primary election.

        23.   It is my understanding that the Dominion technician (“Dominic”)

 charged with operating the EMS server for Fulton County had been performing




                                           8
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1613
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 10 of 48 10 of 48




  these duties at Fulton County for several months, including during the June 9

  primary.

        24.    During my August 11 visit, and a follow-up visit on August 17, I

  observed that the EMS server was operated almost exclusively by Dominion

  personnel, with little interaction with EPC management, even when problems were

  encountered. In my conversations with Derrick Gilstrap and other Fulton County

  Elections Department EPC personnel, they professed to have limited knowledge of

  or control over the EMS server and its operations.

        25.    Outsourcing the operation of the voting system components directly to

  the voting system vendors’ personnel is highly unusual in my experience and of

  grave concern from a security and conflict of interest perspective. Voting system

  vendors’ personnel have a conflict of interest because they are not inclined to

  report on, or address, defects in the voting systems. The dangers this poses is

  aggravated by the absence of any trained County personnel to oversee and

  supervise the process.

        26.    In my professional opinion, the role played by Dominion personnel in

  Fulton County, and other counties with similar arrangements, should be considered

  an elevated risk factor when evaluating the security risks of Georgia’s voting

  system.

                                            9
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1614
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 11 of 48 11 of 48




        27.    Based on my observations on August 11 and August 17, Dell

  computers running the EMS that is used to process Fulton county votes appeared

  not to have been hardened.

        28.    In essence, hardening is the process of securing a system by reducing

  its surface of vulnerability, which is larger when a system performs more

  functions; in principle it is to the reduce the general purpose system into a single-

  function system which is more secure than a multipurpose one. Reducing available

  ways of attack typically includes changing default passwords, the removal of

  unnecessary software, unnecessary usernames or logins, grant accounts and

  programs with the minimum level of privileges needed for the tasks and create

  separate accounts for privileged operations as needed, and the disabling or removal

  of unnecessary services.

        29.    Computers performing any sensitive and mission critical tasks such as

  elections should unquestionably be hardened. Voting system are designated by the

  Department of Homeland Security as part of the critical infrastructure and certainly

  fall into the category of devices which should be hardened as the most fundamental

  security measure. In my experience, it is unusual, and I find it unacceptable for an

  EMS server not to have been hardened prior to installation.




                                            10
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1615
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 12 of 48 12 of 48




        30.    The Operating System version in the Dominion Election Management

  computer, which is positioned into the rack and by usage pattern appears to be the

  main computer, is Windows 10 Pro 10.0.14393. This version is also known as the

  Anniversary Update version 1607 and it was released August 2, 2016. Exhibit A is

  a true and correct copy of a photograph that I took of this computer.

        31.    When a voting system is certified by the EAC, the Operating System

  is specifically defined, as Windows 10 Pro was for the Dominion 5.5-A system.

  Unlike consumer computers, voting systems do not and should not receive

  automatic “upgrades” to newer versions of the Operating System. without

  undergoing tests for conflicts with the new operating system software.

        32.    That computer and other computers used in Georgia’s system for vote

  processing appear to have home/small business companion software packages

  included. Exhibits B and C are true and correct copies of photographs that I took

  of the computer located in the rack and the computer located closest to the rack on

  the table to the right. The Start Menu shows a large number of game and

  entertainment software icons. As stated before, one of the first procedures of

  hardening is removal of all unwanted software, and removal of those game icons

  and the associated games and installers alongside with all other software which is

  not absolutely needed in the computer for election processing purposes would be

                                           11
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1616
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 13 of 48 13 of 48




  one of the first and most basic steps in the hardening process. In my professional

  opinion, independent inquiry should be promptly made of all 159 counties to

  determine if the Dominion systems statewide share this major deficiency.

        33.    Furthermore, when I asked the Dominion employee Dominic assigned

  to the Fulton County election server operation about the origin of the Windows

  operating system, he answered that he believed that “it has been provided by the

  State.”

        34.    Since Georgia’s Dominion system is new, it is a reasonable

  assumption that all machines in the Fulton County election network had the same

  version of Windows installed. However, not only the two computers displayed

  different entertainment software icons, but additionally one of the machines in

  Fulton’s group of election servers had an icon of computer game called

  “Homescapes” which is made by Playrix Holding Ltd., founded by Dmitry and

  Igor Bukham in Vologda, Russia. Attached as Exhibit C is a true and correct copy

  of a photograph that I took of the Fulton voting system computer” Client 02”. The

  icon for Homescapes is shown by the arrow on Exhibit C.

        35.    The Homescapes game was released in August 2017, one year after

  Fulton County’s operating system release. If the Homescapes game came with the

  operating system it would be unusual, because at the time of the release of

                                           12
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1617
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 14 of 48 14 of 48




  Homescapes, Microsoft had already released 3 major Microsoft Windows 10

  update releases after build 14393 and before the release of that game. This calls

  into question whether all Georgia Dominion system computers have the same

  operating system version, or how the game has come to be having a presence in

  Fulton’s Dominion voting system.

        36.    Although this Dominion voting system is new to Georgia, the

  Windows 10 operating system of at least the ‘main’ computer in the rack has not

  been updated for 4 years and carries a wide range of well-known and publicly

  disclosed vulnerabilities. At the time of this writing, The National Vulnerability

  Database maintained by National Institute of Standards and Technology lists 3,177

  vulnerabilities mentioning “Windows 10 Pro” and 203 vulnerabilities are

  specifically mentioning “Windows 10 Pro 1607” which is the specific version

  number of the build 14393 that Dominion uses.

        37.    Even without internet connectivity, unhardened computers are at risk

  when those are used to process removable media. It was clear that when Compact

  Flash storage media containing the ballot images, audit logs and results from the

  precinct scanners were connected to the server, the media was automounted by the

  operating system. When the operating system is automounting a storage media, the

  operating system starts automatically to interact with the device. The zero-day

                                           13
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1618
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 15 of 48 15 of 48




  vulnerabilities exploiting this process has been recurringly discovered from all

  operating systems, including Windows. Presence of automount calls also into

  question presence of another setting which is always disabled in hardening process.

  It is autorun, which automatically executes some content on the removable media.

  While this is convenient for consumers, it poses extreme security risk.

        38.    Based on my experience and mental impression observing the

  Dominion technician’s activities, Fulton County’s EMS server management seems

  to be an ad hoc operation with no formalized process. This was especially clear on

  the manual processing of the memory cards storage devices coming in from the

  precincts on election night and the repeated access of the operating system to

  directly access filesystem, format USB devices, etc. This kind of operation in

  naturally prone to human errors. I observed personnel calling on the floor asking if

  all vote carrying compact flash cards had been delivered from the early voting

  machines for processing, followed by later finding additional cards which had been

  overlooked in apparent human error. Later, I heard again one technician calling on

  the floor asking if all vote carrying compact flashes had been delivered. This

  clearly demonstrates lack of inventory management which should be in place to

  ensure, among other things, that no rogue storage devices would be inserted into

  the computer. In response, 3 more compact flash cards were hand-delivered. Less

                                           14
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1619
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 16 of 48 16 of 48




  than 5 minutes later, I heard one of the county workers say that additional card was

  found and was delivered for processing. All these devices were trusted by printed

  label only and no comparison to an inventory list of any kind was performed.

        39.    In addition, operations were repeatedly performed directly on the

  operating system. Election software has no visibility into the operations performed

  directly on the operating system, and therefore those are not included in election

  system event logging. Those activities can only be partially reconstructed from

  operating system logs – and as these activities included copying election data files,

  election software log may create false impression that the software is accessing the

  same file over a period of time, while in reality the file could had been replaced

  with another file with the same name by activities commanded to the operating

  system. Therefore, any attempt to audit the election system operated in this manner

  must include through analysis of all operating system logs, which complicates the

  auditing process. Unless the system is configured properly to collect file system

  auditing data is not complete. As the system appears not to be hardened, it is

  unlikely that the operating system has been configured to collect auditing data.

        40.    A human error when operating live election system from the operating

  system can result in a catastrophic event destroying election data or even rendering

  the system unusable. Human error is likely given the time pressure involved and,

                                           15
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1620
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 17 of 48 17 of 48




  at least in Fulton County, no formal check lists or operating procedures were

  followed to mitigate the human error risk. The best practice is to automate trivial

  tasks to reduce risk of human error, increase the quality assurance of overall

  operations and provide auditability and transparency by logging.

        41.    Uploading of memory cards had already started before I arrived at

  EPC. While one person was operating the upload process, the two other Dominion

  employees were troubleshooting issues which seemed to be related to ballot images

  uploads. I repeatedly observed error messages appearing on the screen of the EMS

  server. I was not able to get picture of the errors on August 11th, I believe the error

  was the same or similar that errors recurring August 17th as shown on Exhibit D

  and discussed later in this declaration. Dominion employees were troubleshooting

  the issue with ‘trial-and-error’ approach. As part of this effort they accessed

  “Computer Management” application of Windows 10 and experimented with

  trouble shooting the user account management feature. This demonstrates that they

  had complete access to the computer. This means there are no meaningful access

  separation and privileges and roles controls protecting the county’s primary

  election servers. This also greatly amplifies the risk of catastrophic human error

  and malicious program execution.




                                            16
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1621
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 18 of 48 18 of 48




        42.    I overheard the Dominion technician’s conversation that they had

  issues with file system structure and “need 5 files out of EMS server and paste.

  Delete everything out of there and put it there.” To communicate the gravity of the

  situation to each other they added “Troubleshooting in the live environment”.

  These conversations increased the mental image that they were not familiar the

  issue they were troubleshooting.

        43.    After about 45 minutes of trying to solve the issue by instructions

  received over the phone, the two Dominion employees’ (who had been

  troubleshooting) behavior changed. The Dominion staff member walked behind

  the server rack and made manual manipulations which could not be observed from

  my vantage point. After that they moved with their personal laptops to a table

  physically farther away from the election system and stopped trying different ways

  to work around the issue in front of the server, and no longer talked continuously

  with their remote help over phone.

        44.    In the follow-up-calls I overheard them ask people on the other end of

  the call to check different things, and they only went to a computer and appeared to

  test something and subsequently take a picture of the computer screen with a

  mobile phone and apparently send it to a remote location.




                                           17
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1622
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 19 of 48 19 of 48




        45.    Based on my extensive experience, this all created a strong mental

  impression that the troubleshooting effort was being done remotely over remote

  access to key parts of the system. Additionally, new wireless access point with a

  hidden SSID access point name appeared in the active Wi-Fi stations list that I was

  monitoring, but it may have been co-incidental. Hidden SSIDs are used to obscure

  presence of wireless networking from casual observers, although they do not

  provide any real additional security.

        46.    If in fact remote access was arranged and granted to the server, this

  has gravely serious implications for the security of the new Dominion system.

  Remote access, regardless how it is protected and organized is always a security

  risk, but furthermore it is transfer of control out of the physical perimeters and

  deny any ability to observe the activities.

        47.    I also observed USB drives marked with the Centon DataStick Pro

  Logo with no visible inventory control numbering system being taken repeatedly

  from the EMS server rack to the Fulton managers’ offices and back. The

  Dominion employee told me that the USB drives were being taken to the Election

  Night Reporting Computer in another office. This action was repeated several

  times during the time of my observation. Carrying generic unmarked and therefore

  unidentifiable media out-of-view and back is a security risk – especially when the

                                            18
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1623
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 20 of 48 20 of 48




  exact same type of devices was piled on the desk near the computer. During the

  election night, the Dominion employees reached to storage box and introduced

  more unmarked storage devices into the ongoing election process. I saw no effort

  made to maintain a memory card inventory control document or chain of custody

  accounting for memory cards from the precincts.

        48.    I also visited the EPC on August 17. During that visit, the staff

  working on uploading ballots for adjudication experienced an error which appeared

  similar to the one on election night. This error was repeated with multitude of

  ballots and at the time we left the location, the error appeared to be ignored, rather

  that resolved. (EXHIBIT D - the error message and partial explanation of the error

  being read by the operator.).

        49.    The security risks outlined above – operating system risks, the failure

  to harden the computers, performing operations directly on the operating systems,

  lax control of memory cards, lack of procedures, and potential remote access, are

  extreme and destroy the credibility of the tabulations and output of the reports

  coming from a voting system.

        50.    Such a risk could be overcome if the election were conducted using

  hand marked paper ballots, with proper chain of custody controls. For elections

  conducted with hand marked paper ballots, any malware or human error involved

                                            19
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1624
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 21 of 48 21 of 48




  in the server security deficiencies or malfunctions could be overcome with a robust

  audit of the hand marked paper ballots and in case of irregularities detected,

  remedied by a recount. However, given that BMD ballots are computer marked,

  and the ballots therefore unauditable for determining the result, no recovery from

  system security lapses is possible for providing any confidence in the reported

  outcomes.

  Ballot Scanning and Tabulation of Vote Marks

         51.    I have been asked to evaluate the performance and reliability of

  Georgia’s Dominion precinct and central count scanners in the counting of votes

  on hand marked paper ballots.

         52.    On or about June 10th, Jeanne Dufort and Marilyn Marks called me to

  seek my perspective on what Ms. Dufort said she observed while serving as a Vote

  Review Panel member in Morgan County. Ms. Dufort told me that she observed

  votes that were not counted as votes nor flagged by the Dominion adjudication

  software.

         53.    Because of the ongoing questions this raised related to the reliability

  of the Dominion system tabulation of hand marked ballots, I was asked by

  Coalition Plaintiffs to conduct technical analysis of the scanner and tabulation

  accuracy. That analysis is still in its early stages.

                                              20
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1625
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 22 of 48 22 of 48




        54.    Before addressing the particulars of my findings and research into the

  accuracy of Dominion’s scanning and tabulation, I will address the basic process

  by which an image on a voted hand marked paper ballot is processed by scanner

  and tabulation software generally. It is important to understand that the Dominion

  scanners are Canon off the shelf scanners and their embedded software were

  designed for different applications than ballot scanning which is best conducted

  with scanners specifically designed for detecting hand markings on paper ballots.

        55.    Contrary of public belief, the scanner is not taking a picture of the

  paper. The scanner is illuminating the paper with a number of narrow spectrum

  color lights, typically 3, and then using software to produce an approximation what

  the human eye would be likely to see if there would had been a single white wide-

  spectrum light source. This process takes place in partially within the scanner and

  embedded software in the (commercial off the shelf) scanner and partially in the

  driver software in the host computer. It is guided by number of settings and

  configurations, some of which are stored in the scanner and some in the driver

  software. The scanner sensors gather more information than will be saved into the

  resulting file and another set of settings and configurations are used to drive that

  part of the process. The scanners also produce anomalies which are automatically

  removed from the images by the software. All these activities are performed

                                            21
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1626
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 23 of 48 23 of 48




  outside of the Dominion election software, which is relying on the end product of

  this process as the input.

        56.    I began reviewing Dominion user manuals in the public domain to

  further investigate the Dominion process.

        57.    On August 14, I received 2 sample Fulton County August 11 ballots

  of high-speed scanned ballot from Rhonda Martin, who stated that she obtained

  them from Fulton County during Coalition Plaintiff’s discovery. The image

  characteristics matched the file details I had seen on the screen in EPC. The image

  is TIFF format, about 1700 by 2200 pixels with 1-bit color depth (= strictly black

  or white pixels only) with 200 by 200 dots per square inch (“dpi”) resolution

  resulting in files that are typically about 64 or 73 kilo bytes in size for August 11

  ballots. With this resolution, the outer dimension of the oval voting target is about

  30 by 25 pixels. The oval itself (that is, the oval line that encircles the voting

  target) is about 2 pixels wide. The target area is about 450 pixels; the area of the

  target a tight bounding box would be 750 pixels and the oval line encircling the

  target is 165 pixels. In these images, the oval itself represented about 22% value in

  the bounding box around the vote target oval.

        58.     Important image processing decisions are done in scanner software

  and before election software threshold values are applied to the image. These

                                             22
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1627
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 24 of 48 24 of 48




  scanner settings are discussed in an excerpt Dominion’s manual for ICC operations

  My understanding is that the excerpt of the Manual was received from Marilyn

  Marks who stated that she obtained it from a Georgia election official in response

  to an Open Records request. Attached as Exhibit E is page 9 of the manual. Box

  number 2 on Exhibit E shows that the settings used are not neutral factory default

  settings.

        59.    Each pixel of the voters’ marks on a hand marked paper ballot will be

  either in color or gray when the scanner originally measures the markings. The

  scanner settings affect how image processing turns each pixel from color or gray to

  either black or white in the image the voting software will later process. This

  processing step is responsible for major image manipulation and information

  reduction before the election software threshold values are calculated. This process

  has a high risk of having an impact upon how a voter mark is interpreted by the

  tabulation software when the information reduction erases markings from the

  scanned image before the election software processes it.

        60.    In my professional opinion, any decision by Georgia’s election

  officials about adopting or changing election software threshold values is

  premature before the scanner settings are thoroughly tested, optimized and locked.




                                           23
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1628
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 25 of 48 25 of 48




        61.    The impact of the scanner settings is minimal for markings made with

  a black felt pen but can be great for markings made with any color ballpoint pens.

  To illustrate this, I have used standard color scanning settings and applied then

  standard conversion from a scanned ballot vote target with widely used free and

  open source image processing software “GNU Image Manipulation Program

  version 2.10.18” EXHIBIT G shows the color image being converted with the

  software’s default settings from color image to Black-and-White only. The red

  color does not meet the internal conversion algorithm criteria for black, therefore it

  gets erased to white instead.

        62.    Dominion manual for ICC operations clearly show that the scanner

  settings are changed from neutral factory default settings. EXHIBIT H shows how

  these settings applied different ways alter how a blue marking is converted into

  Black-and-White only image.

        63.    The optimal scanner settings are different for each model of scanner

  and each type of paper used to print ballots. Furthermore, because scanners are

  inherently different, the manufacturers use hidden settings and algorithms to cause

  neutral factory settings to produce similar baseline results across different makes

  and models. This is well-studied topic; academic and image processing studies

  published as early as 1979 discuss the brittleness of black-or-white images in

                                            24
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1629
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 26 of 48 26 of 48




  conversion. Subsequently, significance for ballot counting has been discussed in

  academic USENIX conference peer-reviewed papers.

         64.     On the August 17th at Fulton County Election Preparation Center

  Professor Richard DeMillo and I participated in a scan test of August 11 test

  ballots using a Fulton County owned Dominion precinct scanner. Two different

  ballot styles were tested, one with 4 races and one with 5 races. Attached as

  Exhibits I and J show a sample ballots with test marks.

         65.     A batch of 50 test ballots had been marked by Rhonda Martin with

  varying types of marks and varying types of writing instruments that a voter might

  use at home to mark an absentee ballot. Professor DeMillo and I participated in

  marking a handful of ballots.

         66.     Everything said here concerning the August 17 test is based on a very

  preliminary analysis. The scanner took about 6 seconds to reject the ballots, and

  one ballot was only acceptable “headfirst” while another ballot only “tail first.”

  Ballot scanners are designed to read ballots “headfirst” or “tail first,” and front side

  and backside and therefore there should not be ballots which are accepted only in

  one orientation. I observed the ballots to make sure that both ballots had been

  cleanly separated from the stub and I could not identify any defects of any kind on

  the ballots.

                                             25
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1630
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 27 of 48 27 of 48




        67.    There was a 15 second cycle from the time the precinct scanner

  accepted a ballot to the time it was ready for the next ballot. Therefore, the

  maximum theoretical capacity with the simple 5 race ballot is about 4 ballots per

  minute if the next ballot is ready to be fed into the scanner as soon as the scanner

  was ready to take it. In a real-world voting environment, it takes considerably

  longer because voters move away from the scanner, the next voter must move in

  and subsequently figure where to insert the ballot. The Dominion precinct scanner

  that I observed was considerably slower than the ballot scanners I have tested over

  the last 15 years. This was done with a simple ballot, and we did not test how

  increase of the number of races or vote targets on the ballot would affect the

  scanning speed and performance.

        68.    Though my analysis is preliminary, this test reveals that a significant

  percentage of filled ovals that would to a human clearly show voter’s intent failed

  to register as a vote on the precinct count scanner.

        69.    The necessary testing effort has barely begun at the time of this

  writing, as only limited access to equipment has been made available. I have not

  had access to the high-volume mail ballot scanner that is expected to process

  millions of mail ballots in Georgia’s upcoming elections. However, initial results

  suggest that significant revisions must be made in the scanning settings to avoid a

                                            26
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1631
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 28 of 48 28 of 48




  widespread failure to count certain valid votes that are not marked as filled in

  ovals. Without testing, it is impossible to know, if setting changes alone are

  sufficient to cure the issue.

  Scanned Ballot Tabulation Software Threshold Settings
        70.    Georgia is employing a Dominion tabulation software tool called

  “Dual Threshold Technology” for “marginal marks.” (See Exhibit M) The intent of

  the tool is to detect voter marks that could be misinterpreted by the software and

  flag them for review. While the goal is admirable, the method of achieving this

  goal is quite flawed.

        71.    While it is compelling from development cost point of view to use

  commercial off the shelf COTS scanners and software, it requires additional steps

  to ensure that the integration of the information flow is flawless. In this case, the

  software provided by the scanner manufacturer and with settings and

  configurations have great impact in how the images are created and what

  information is removed from the images before the election software processes it.

  In recent years, many defective scanner software packages have been found. These

  software flaws include ‘image enhancement’ features which have remained

  enabled even when the feature has been chosen to be disabled from the scanner

  software provided by the manufacturer. An example of dangerous feature to keep


                                            27
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1632
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 29 of 48 29 of 48




  enabled is ‘Punch Hole Removal’, intended to make images of documents removed

  from notebook binders to look more aesthetically pleasing. The software can and

  in many cases will misinterpret a voted oval as a punch hole and erase the vote

  from the image file and to make this worse, the punch holes are expected to be

  found only in certain places near the edge of the paper, and therefore it will erase

  only votes from candidates whose targets are in those target zones.

        72.    Decades ago, when computing and storage capacity were expensive

  black-and-white image commonly meant 1-bit black-or-white pixel images like

  used by Dominion system. As computer got faster and storage space cheaper

  during the last 2-3 decades black-and-white image has become by default meaning

  255 shades of gray grayscale images. For the purposes of reliable digitalization of

  physical documents, grayscale image carries more information from the original

  document for reliable processing and especially when colored markings are being

  processed. With today’s technology, the difference in processing time and storage

  prices between grayscale and 1-bit images has become completely meaningless,

  and the benefits gained in accuracy are undeniable.

        73.    I am aware that the Georgia Secretary of State’s office has stated that

  Georgia threshold settings are national industry standards for ballot scanners

  (Exhibit K). This is simply untrue. If, there were an industry standard for that, it

                                            28
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1633
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 30 of 48 30 of 48




  would be part of EAC certification. There is no EAC standard for such threshold

  settings. As mentioned before, the optimal settings are products of many elements.

  The type of the scanner used, the scanner settings and configuration, the type of the

  paper used, the type of the ink printer has used in printing the ballots, color dropout

  settings, just to name few. Older scanner models, which were optical mark

  recognitions scanners, used to be calibrated using calibration sheet – similar

  process is needed to be established for digital imaging scanners used this way as

  the ballot scanners.

        74.    Furthermore, the software settings in Exhibit E box 2 show that the

  software is instructed to ignore all markings in red color (“Color drop-out: Red”),

  This clearly indicates that the software was expecting the oval to be printed in Red

  and therefore it will be automatically removed from the calculation. The software

  does not anticipate printed black ovals as used in Fulton County. Voters have

  likely not been properly warned that any pen they use which ink contains high

  concentration of red pigment particles is at risk of not counting, even if to the

  human eye the ink looks very dark.

        75.    I listened to the August 10 meeting of the State Board of Elections as

  they approved a draft rule related to what constitutes a vote, incorporating the

  following language:

                                            29
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1634
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 31 of 48 31 of 48




        Ballot scanners that are used to tabulate optical scan ballots marked by
        hand shall be set so that:

        1. Detection of 20% or more fill-in of the target area surrounded by the
        oval shall be considered a vote for the selection;

        2. Detection of less than 10% fill-in of the target area surrounded by the
        oval shall not be considered a vote for that selection;

        3. Detection of at least 10% but less than 20% fill-in of the target area
        surrounded by the oval shall flag the ballot for adjudication by a vote
        review panel as set forth in O.C.G.A. 21-2-483(g). In reviewing any ballot
        flagged for adjudication, the votes shall be counted if, in the opinion of the
        vote review panel, the voter has clearly and without question indicated the candidate or
        candidates and answers to questions for which such voter desires to vote.


        76.    The settings discussed in the rule are completely subject to the

  scanner settings. How the physical marking is translated into the digital image is

  determined by those values and therefore setting the threshold values without at the

  same time setting the scanner settings carries no value or meaning. If the ballots

  will be continuing to be printed with black only, there is no logic in having any

  drop-out colors.

        77.    Before the State sets threshold standards for the Dominion system,

  extensive testing is needed to establish optimal configuration and settings for each

  step of the process. Also, the scanners are likely to have settings additional

  configuration and settings which are not visible menus shown in the manual

  excerpt. All those should be evaluated and tested for all types of scanners approved

  for use in Georgia, including the precinct scanners
                                                30
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1635
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 32 of 48 32 of 48




         78.   As temporary solution, after initial testing, the scanner settings and

  configuration should be locked and then a low threshold values should be chosen.

  All drop-out colors should be disabled. This will increase the number of ballots

  chosen for human review and reduce the number of valid votes not being counted

  as cast.

  Logic and Accuracy Testing

         79.    Ballot-Marking Device systems inherits the same well-documented

  systemic security issues embedded in direct-recording electronic (DRE) voting

  machine design. Such design flaws eventually are causing the demise of DRE

  voting system across the country as it did in Georgia. In essence the Ballot

  Marking Device is a general-purpose computer running a general-purpose

  operating system with touchscreen that is utilized as a platform to run a software,

  very similar to DRE by displaying a ballot to the voter and recording the voter’s

  intents. The main difference is that instead of recording those internally digitally, it

  prints out a ballot summary card of voter’s choices.

         80.   Security properties of this approach would be positively different

  from DREs if the ballot contained only human-readable information and all voters

  are required to and were capable of verifying their choices from the paper ballot

  summary. That of course is unrealistic.

                                             31
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1636
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 33 of 48 33 of 48




        81.    When voter fails to inspect the paper ballot and significant portion of

  the information is not in human readable from as a QR barcode, Ballot-Marking

  Device based voting effectively inherits most of the negative and undesirable

  security and reliability properties directly from DRE paradigm, and therefore

  should be subject to the same testing requirements and mitigation strategies as

  DREs.

        82.    In response to repeating myriad of issues with DREs, which have been

  attributed to causes from screen calibration issues to failures in ballot definition

  configuration distribution, a robust Logic & Accuracy testing regulation have been

  established. These root causes are present in BMDs and therefore should be

  evaluated in the same way as DREs have been.

        I received the Georgia Secretary of State’s manual “Logic and Accuracy

  Procedures “Version 1.0 January 2020 from Rhonda Martin. Procedure described

  in section D “Testing the BMD and Printer” is taking significant shortcuts,

  presumably to cut the labor work required. (Section D is attached as Exhibit L)

  These shortcuts significantly weaken the security and reliability posture of the

  system and protections against already known systemic pitfalls, usability

  predicaments and security inadequacies.




                                            32
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1637
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 34 of 48 34 of 48




  CONCLUSIONS

        83.    The scanner software and tabulation software settings and

  configurations being employed to determine which votes to count on hand marked

  paper ballots are likely causing clearly intentioned votes not to be counted as cast.

        84.    The method of using 1-bit images and calculated relative darkness

  values from such pre-reduced information to determine voter marks on ballots is

  severely outdated and obsolete. It artificially and unnecessarily increases the

  failure rates to recognize votes on hand-marked paper ballots. As a temporary

  mitigation, optimal configurations and settings for all steps of the process should

  be established after robust independent testing to mitigate the design flaw and

  augment it with human assisted processes, but that will not cure the root cause of

  the software deficiency which needs to be addressed.

        85.    The voting system is being deployed, configured and operated in

  Fulton County in a manner that escalates the security risk to an extreme level and

  calls into question the accuracy of the election results. The lack of well-defined

  process and compliance testing should be addressed immediately using

  independent experts. The use and the supervision of the Dominion personnel

  operating Fulton County’s Dominion Voting System should be evaluated.




                                            33
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1638
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 35 of 48 35 of 48




        86.    Voters are not reviewing their BMD printed ballots before scanning

  and casting them, which causes BMD-generated results to be un-auditable due to

  the untrustworthy audit trail. Furthermore, because BMDs are inheriting known

  fundamental architectural deficiencies from DREs, no mitigation and assurance

  measures can be weakened, including but not limited to Logic and Accuracy

  Testing procedures.



  This 24th day of August 2020.

                                        ________________________
                                        Harri Hursti




                                          34
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1639
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 36 of 48 36 of 48




  EXHIBIT A:




                                          35
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1640
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 37 of 48 37 of 48




  EXHIBIT B:




                                          36
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1641
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 38 of 48 38 of 48




  EXHIBIT C:




                                          37
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1642
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 39 of 48 39 of 48




  EXHIBIT D:




                                          38
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1643
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 40 of 48 40 of 48




  EXHIBIT E:




                                          39
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1644
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 41 of 48 41 of 48




  EXHIBIT F:




                                          40
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1645
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 42 of 48 42 of 48




  EXHIBIT G:




                                          41
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1646
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 43 of 48 43 of 48




  EXHIBIT H:




                                          42
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1647
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 44 of 48 44 of 48




  EXHIBIT I:




                                          43
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1648
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 45 of 48 45 of 48




  EXHIBIT J:




                                          44
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1649
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 46 of 48 46 of 48




  EXHIBIT K:




                                          45
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1650
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 47 of 48 47 of 48




  EXHIBIT L:




                                          46
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-ATECF No. 6-27,
                              Document     PageID.1651
                                        809-3             Filed 11/29/20
                                                Filed 08/24/20           Page
                                                                 Page 48 of 48 48 of 48




  EXHIBIT M:




                                          47
